DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-4, 7-10, 16-17, 19, 21-22, 25, 36-40 are currently pending. Applicant has elected Group I, Claims 1-4, 7-10 and 36-40 with traverse in the response filed on 11/10/2021. Claims 16-17, 19, 21-22, and 25 are withdrawn as being drawn to a non-elected invention. This office action is in response to the amendment filed on 05/17/2022. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2, 7-8 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zook (US 2010/0010133 A1).
Concerning claim 1, 2, 7,  Zook teaches a method of making a polymer of reacting  0.21 mol of diethylene glycol divinyl ether, .003 mol of triallyl cyanurate and 0.244 mol of propane dithiol and 0.8 mol of 2,2’azobis (2-methybutyronitrile) which is indicated to provide a yield of 100% of a polymer (paragraphs 0136 and 0134). The azobis compound is indicated to be a free radical polymerization catalyst which provides a source of radicals (paragraph 0048) which would indicate that the polymerization is a free radical polymerization. The triallyl cyanurate monomer would be a polyfunctionalizing agent which result in the branching of the polymer (paragraph 0084 and 0102) and would result in a branched polymer. There is no indication of a monovinyl monomer and as such the multivinyl monomer would be present in an amount of above 40 wt%. The multivinyl monomer is indiated to include diethylene glycol divinyl ether which would be a divinyl monomer. The chain transfer agent of propane dithiol is indicated to be present in an amount of 0.244 mol which is more than the 0.213 mol of multivinyl monomer present in the reactants and gives a ratio of 1.145 equivalents of the chain transfer agent per multivinyl monomer. The indicated 100% yield of the polymer would indicate that more than 80% of the double bonds in the polymer would have been converted to saturated carbon carbon bonds. As such Zook teaches the claimed method of preparing a branched polymer. 
Concerning claim 8, Zook as is indicated above teaches a polymer that goes to 100% yield and which has a chain transfer agent of propane dithiol is indicated to be present in an amount of 0.244 mol which is more than the 0.213 mol of multivinyl monomer present in the reactants and gives a ratio of 1.145 equivalents of the chain transfer agent per multivinyl monomer. This would produce an average chain transfer agent residues which is within the claimed range of from 0.9 to 3.3, and would in particular be about 1.145 as this is the amount present in the polymer which goes to 100% yield. 
Concerning claim 38,  Zook as is indicated above teaches that the chain transfer agent is a thiol of propane dithiol (paragraph 0136). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-4, 7-9, 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Findlay (US 2010/0130641 A1).
Concerning claim 1, Findlay teaches a method of making a branched copolymer which is made by a free radical polymerization process (paragraph 0013) which includes a free radical initiator, which is a source of radicals, a compatible chain transfer agent at least one ethyleneically monounsaturated monomer and at least on ethylenically poly unsaturated monomer (paragraphs 0013-0017) where the ratio of  the ethylenically unsaturated  monomer to mono unsaturated monomer is from 0.005 to 1 (paragraph 0017), indicating that the amount of multivinyl monomer can be up to 50 mol% of the monomers used. 
The chain transfer agent is indicated to be present in an amount of 0 to 80 mol% of the amount of the monofunctional monomer (paragraph 0054). This indicates that when the multivinyl monomer is present in an amount of 40 mol% of all monomer and the monofunctional monomer is present in an amount of 60 mol% of monomers, the chain transfer agent can be present in an amount of up to 48 % of total amount of monomer or 1.2 equivalents of the amount of the multivinyl monomer.  This indicates that the chain transfer agent is present in an overlapping range with the claimed range. 
Findlay teaches that the branched copolymer has the general formula of (paragraph 0018)

    PNG
    media_image1.png
    136
    219
    media_image1.png
    Greyscale

where E and E’ are each independently a residue of a chain transfer agent or an initiator, G and J each independently represent a residue of a monofunctional monomer having one polymerizable double bond per molecule L is a residue  of a multifunctional monomer having  at least two polymerizable double bonds per molecule, R and R’ each independently represent a hydrogen atom or an optionally substituted alkyl group, X and X’ each independently represent a terminal group from a termination reaction.  This structure does not indicate any residue of the multivinyl monomer which has double bounds which have not reacted to form a saturated carbon carbon bond. As such this would teach that the conversion of the carbon carbon double bonds to saturated carbon carbon bond is at least 80 %. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the multivinyl monomer in comparison to the monovinyl monomer and the claimed amount of the chain transfer agent per multivinyl monomer in the method of Findlay because Findlay teaches that overlapping ranges with the claimed ranges. 
Concerning claim 2, 36-37,  Findlay teaches that preferred multifunctional monomers include (meth)acrytlate diesters such as ethylene glycol di(meth)acrylate, divinyl (meth)acrylamides such as methylene bisacrylamide (paragraph 0078). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use a di vinyl monomer that is a diacrylate, dimethacrylate, or bisacrylamide because Findlay teaches that these groups are exemplary multivinyl monomers. 
Concerning claim 3,  Findlay teaches a method of making a branched copolymer which is made by a free radical polymerization process (paragraph 0013) which includes a free radical initiator, which is a source of radicals, a compatible chain transfer agent at least one ethylenically monounsaturated monomer and at least on ethylenically poly unsaturated monomer (paragraphs 0013-0017) where the ratio of  the ethylenically unsaturated  monomer to mono unsaturated monomer is from 0.005 to 1 (paragraph 0017), indicating that the amount of multivinyl monomer can be up to 50 mol% of the monomers used. The use of a chain transfer agent with the free radical initiator would indicate that propagation is controlled relative to chain transfer. 
Findlay teaches that the branched copolymer has the general formula of (paragraph 0018)

    PNG
    media_image1.png
    136
    219
    media_image1.png
    Greyscale

where E and E’ are each independently a residue of a chain transfer agent or an initiator, G and J each independently represent a residue of a monofunctional monomer having one polymerizable double bond per molecule L is a residue  of a multifunctional monomer having  at least two polymerizable double bonds per molecule, R and R’ each independently represent a hydrogen atom or an optionally substituted alkyl group, X and X’ each independently represent a terminal group from a termination reaction.  This structure does not indicate any residue of the multivinyl monomer which has double bounds which have not reacted to form a saturated carbon carbon bond. As such this would teach that the conversion of the carbon carbon double bonds to saturated carbon carbon bond is at least 80 %. 
Additionally this structure above indicates that when branching occurs there is not multiple multivinyl residues per the branched polymer chain. This would indicate that the polymer structure has the claimed structure of vinyl polymer chain segments where the average vinyl polymer chain contains between 1 and 3 multvinyl monomer residues. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the multivinyl monomer in comparison to the monovinyl monomer in the method of Findlay because Findlay teaches that overlapping ranges with the claimed ranges. 
Concerning claim 4, Findlay teaches that preferred multifunctional monomers include (meth)acrylate diesters such as ethylene glycol di(meth)acrylate, divinyl (meth)acrylamides such as methylene bisacrylamide (paragraph 0078) which are all divinyl multifunctional monomers. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use a di vinyl monomer that is a divinyl monomer because Findlay teaches that these groups are exemplary divinyl monomers. 
Concerning claim 7-9, Findlay teaches as is indicated above that the chain transfer agent is indicated to be present in an amount of 0 to 80 mol% of the amount of the monofunctional monomer (paragraph 0054). This indicates that when the multivinyl monomer is present in an amount of 40 mol% of all monomer and the monofunctional monomer is present in an amount of 60 mol% of monomers, the chain transfer agent can be present in an amount of up to 48 % of total amount of monomer or 1.2 equivalents of the amount of the multivinyl monomer.  This indicates that the chain transfer agent is present in an overlapping range with the claimed ranges of the residue of the chain transfer agent. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the chain transfer agent per multivinyl monomer residue because Findlay teaches an overlapping range with the claimed range. 
Concerning claim 38, Findlay further teaches that the chain transfer agent may be any thiol containing molecule (paragraph 0050). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed thiol chain transfer agent because Findlay teaches that the chain transfer agent may be any thiol containing compound. 
Concerning claim 39, Findlay further teaches that the monofunctional monomers that can be used in the polymer includes glycidyl (meth)acrylate (paragraph 0065), which includes an epoxy group. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use a monomer having an epoxy group because Findlay teaches that monomers which can be used in the polymerization include glycidyl (meth)acrylate which has an epoxy group . 
Concerning claim 40, Findlay further teaches that monomers that can be used in the polyemriztion includes  dimethyl aminoethyl (meth)acrylate, diethylamionethyl (meth)acrylate, diisopropylaminoethyl (meth)acrylate (paragraph 0063) all of which include tertiary amine group. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use a monomer having an epoxy group because Findlay teaches that monomers which can be used in the polymerization include examples of those that have a tertiary amine functionality . 
 
5.	Claim(s) 1-4, 7-10, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Horibe (JP 2015-147923 A1; all citations refer to the english language machine translation which is provided).
Concerning claim 1, Horibe teaches a thermosetting hyperbranched polymer which is cured (paragraph 0001).  This polymer is made by a one step polymerization carried out in the presence of a an azo polymerization initiator, which is a source of radicals, with the copolymerization of a polyfunctional monomer, an addition cleavage chain transfer agent and a monofunctional vinyl monomer (paragraph 0014). 
The molar ratio of the additive cleavage chain transfer agent to  polyfunctional monomer having 2 or more vinyl groups to is indicated to preferably be from 0.5/1 to 2/1 (paragraph 0030), which is an overlapping range with the claimed range of at least 1/1. 
The monofunctional vinyl monomer is indicated to be present in a molar ratio of the polyfunctional monomer to the monofunctional monomer of preferably 1/.05 to 1/1 (paragraph 0032), although the presence of the monofunctional vinyl monomer is indicated to not be required (paragraph 0032) . This indicates that the polyfunctional monomer is present in a lowest amount of 50 mol% of the monomers which indicates that the claimed range of at least 40 mol% will be present. 
The hyper branched polymer is indicated to have a number of polymerizable groups in the polymer of form about 1 to about 50 and to have a number average molecular weight of from 550-30,000 (paragraph 0017). Ethylene glycol dimethacrylate is indicated to be the preferred multifunctional monomer and is a divinyl monomer (paragraph 0029 and 0020). Ethylene glycol diemethacrylate has a molecular weight of approximately 198.2 g/mol. This indicates that given the high molecular weight polymer having an Mn value of 30,000 can have approximately 151.36 moles of the indicated monomer present in the polymer chain. This would indicate that of the 302.72 moles of vinyl groups in the polymer chain between 1 and 50 are not converted to saturated bonds, indicating a maximum conversion rate of 99.66 and an estimated minimum conversion rate of 83.48 % for this maximum molecular weight polymer. This conversion rate would drop when lower molecular weight polymers are considered or when monovinyl monomers are included, but this indicates at very least that the conversion rate of vinyl groups in the polymer can be an overlapping range with the claimed range. This is particularly the case as this polymer is then indicated to undergo a curing process (paragraph 0044 and 0046) which would result in many if not all of the remaining vinyl groups reacting with one another thereby further increasing the conversion rate of the unsaturated group to a saturated carbon carbon bond. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art to use the claimed chain transfer to polyfunctional monomer ratio and conversion rate of double bonds to saturated carbon bonds because Horibe teaches overlapping ranges with the claimed ranges of these values. 
Concerning claims 2, and 36-37 Ethylene glycol dimethacrylate is indicated to be the preferred multifunctional monomer (paragraph 0029 and 0020), which meets the claimed limitations. 
Concerning claim 3-4 Horibe teaches the method of claim 1 as is indicated above.  Horibe teaches that there is a particularly desired ratio of the multivinyl monomer to the chain transfer agent such that The molar ratio of the additive cleavage chain transfer agent to  polyfunctional monomer having 2 or more vinyl groups to is indicated to preferably be from 0.5/1 to 2/1 (paragraph 0030), thereby indicating that the propagation is controlled relative to chain transfer. Ethylene glycol dimethacrylate is indicated to be the preferred multifunctional monomer, which is a divinyl monomer (paragraph 0029 and 0020).
	Horibe does not specifically teach the claimed number of multivinyl monomer residues per the average vinyl polymer chain segment. 
However Horibe does teach that the polymer is a hyperbranched polymer (paragraph 0017). Horibe does teach an overlapping range with the claimed ratio of the multivinyl monomer to chain transfer agent and this ratio would control how many residues of the multivinyl monomer are present in the average polymer chain segment, as more chain transfer agent would result in shorter polymer chain segments thereby having fewer multivinyl monomer residues. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
As such since Horibe teaches an overlapping ratio of the multifunctional monomer the chain transfer agent, Horibe would also teach an overlapping range with the claimed number of multivinyl monomer residues per the average vinyl polymer chain segment. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed number of multivinyl monomer residues per the average vinyl polymer chain segment because Horibe teaches a ratio of multifunctional monomer to chain transfer agent which will result in an overlapping range with the claimed range. 
Concerning claims 7-9 Horibe teaches that there is a particularly desired ratio of the multivinyl monomer to the chain transfer agent such that the molar ratio of the additive cleavage chain transfer agent to  polyfunctional monomer having 2 or more vinyl groups to is indicated to preferably be from 0.5/1 to 2/1 (paragraph 0030). This is overlapping range with the claimed range. This would also provide an overlapping ratio of the residues of chain transfer residues per divinyl monomer. Ethylene glycol dimethacrylate is indicated to be the preferred multifunctional monomer, which is a divinyl monomer (paragraph 0029 and 0020). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed ratio of chain transfer agent to multivinyl monomer, and residue of the chain transfer agent to multivinyl monomer because Horibe teaches an overlapping range with the claimed ranges. 
Concerning claim 10 Horibe teaches that the monofunctional vinyl monomer is indicated to be present in a molar ratio of the polyfunctional monomer to the monofunctional monomer of preferably 1/0.5 to 1/1 (paragraph 0032). This indicates that monofunctional monomer is present in an amount of at most 50 mol%.  This provides a greatly overlapping range with the claimed range of being present in a lower molar amount of the monovinyl monomer vs the divinyl monomer of less than 50 mol%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the monovinyl monomer because Horibe teaches an overlapping range with the claimed range. 

Response to Arguments
6.	Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over Zook that Zook discloses polymerization including divinyl monomers and thiol monomers having at least two thiol groups. The Examiner refers to there being a large number of thiol monomers used, however when Zook’s tow components are reacted together the result in a polymer product. In contract the present disclosure relates to a method of preparing a branched polymer.  Zook relates to a step growth A2-B2 polymerization which is entirely different from the chain growth free radical approach of the present disclosure. Zook uses AIBN as a catalyst not as a free radical initiator. Further the extra thiol groups in  Zook prevent the reaction from leading to a branched polymer. In  order to achieve branching Zook uses polyfunctionalizing agent to introduce multiple valency. Such a process is totally distinct from the methodology presently disclosed and claimed, which achieves branching via the multiple vinyl group of the monomers .
This argument is not found to be persuasive as applicant claims a free radicals polymerization  using a source of radicals. Zook teaches that the polymers are prepared using one or more free radical catalysts which are indicated to be free radical generators (paragraph 0048) which will provide free radicals starting the polymerization.  This would indicate that the polymerization of Zook is a free radical polymerization and that there is a source of radicals. It should also be noted that polymerization initiators such as free radical initiators are often called polymerization catalysts.  The claims as are currently drafted do not require that the polymerization be an addition (or chain growth) polymerization, but only that it be a free radical polymerization, which the polymerization of Zook would be due to the use of free radical catalysts such as AIBN. Concerning the indication of branching Zook indicates that triallyl cyanurate is a polyfunctionalizing agent which will result in branching (paragraph 0102).  Zook also teaches a specific example of polymerization method that meets of the claimed limitations which is a method of making a polymer of reacting 0.21 mol of diethylene glycol divinyl ether, .003 mol of triallyl cyanurate and 0.244 mol of propane dithiol and 0.8 mol of 2,2’azobis (2-methybutyronitrile) which is indicated to provide a yield of 100% of a polymer (paragraphs 0136 and 0134). There is no indication of a monovinyl monomer and as such the multivinyl monomer would be present in an amount of above 40 wt%. The multivinyl monomer is indicated to include diethylene glycol divinyl ether which would be a divinyl monomer. The chain transfer agent of propane dithiol is indicated to be present in an amount of 0.244 mol which is more than the 0.213 mol of multivinyl monomer present in the reactants and gives a ratio of 1.145 equivalents of the chain transfer agent per multivinyl monomer. The indicated 100% yield of the polymer would indicate that more than 80% of the double bonds in the polymer would have been converted to saturated carbon carbon bonds. The use of triallyl cyanurate would result in branching of the polymer. As such the method of Zook meets of the claimed limitations and as such the rejection is maintained. 
Concerning the rejection over Findlay Applicant argues that Examiner has misunderstood the ranges which this document actually discloses. The examiner stated that the para 0017 discloses that the ratio of ethylenically polyunsaturated to monomer to ethylenically monounsaturated monomer is from 0.004 to 1. This is incorrect. What paragraph 0017 actually discloses tis that the molar ratio of the ethylenically polyunsaturtated monomer is greater than 0.0005 to 1. The examiner has misunderstood that this disclosure refers to a ratio. This is not a disclosure of a range of 0.0005 to 1. It is a disclosure that the molar ratio must be at least 0.0005:1. In other words, per 1 mol of ethyleneically monounsaturated monomer there must be at least 0.0005 mol of ethylenically polyunsaturated monomer. To allege that his is a disclosure of up to 50 mol% of multivinnyl monomer is factually incorrect. Clearly the relative amount of ethyleneically polyunsaturated monomer is very low in Findlay. On skilled in the art reading Findlay would see nothing which would motivate them to use a much larger amount of multivinyl monomer as required by the present claims, or at least 40 m mol% of the total vinyl monomer feedstock. Further all of the example in Findlay teach a molar ratio of ethylenically polyunsaturated monomer to ethylenically monounsaturated monomer of 15:010, which is 13% of the vinyl feed stock which is significantly below the required 40 mol% of the present claims. 
	This argument is not found to be persuasive as Findlay teaches that a multivinyl monomer must be present and indicates that the mole ratio of (d)  to (c) is greater than 0.0005 to 1 (where d is a ethylenically polyunsaturated monomer and  C is a n ethylenically monousaturated monomer (paragraph 0016-0017). One of ordinary skill in the art at the time of filling would understand the indication of greater than 0.0005 to 1 as a range of the molar ratio of (d) to (c) and not as in indication that a ratio of (d) to (c) is greater than 0.0005:1, particularly as indication of greater than are often used to indicate the lower bounds of a range.  The indication that the molar ratio is greater than a specific value instead of being a range with an endpoint of greater than 0.0005 would be indicated by giving a single value such as saying (d) to (c) is greater than 0.0005, as there would be no need to indicate a second molar value if the ratio was simply greater than a specific value. Applicant does not provide any evidence as to this interpretation of the phrase at question. It should be noticed that applicants interpretation of the indicated range would still be an overlapping range with the claimed range as applicants interpretation does not provide an upper limit. It should also be noted that Findlay teaches that the value l which is an molar ratio of the polyunsaturated monomer to 100 parts of monoethylenically unsaturated monomers g+j (claims 1-2) and which can have a range of from 0.05 to 80 (Claim 14). This would indicate a mol % value of the polyunsaturated monomer of 44.4 mol% (80 of l /180 of g+j+l) which is also an overlapping range with the claimed range of 40 mol% or greater. This value of l is in a dependent claim which would indicate that the independent claim which indicates the phrase of greater than 0.0005 to 1, would have to provide a broader value than the broadest range indicated by the dependent claim. This provides evidence that the phrase indicates a range of the ratio and additionally indicates another specifically indicated range by Findaly which is an overlapping rang with the claimed range. Therefor Findaly would teach an overlapping range with the claimed range of the amount of the polyunsaturated monomer as is indicated above and as such the rejection is maintained. 
                                                                              Conclusion
7.	 Claims 1-4, 7-10 and 36-40 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763